DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Application Status
Claims 1-20 are pending and have been examined in this application. 
Claims 1-2, 5-11, 14-16, 18 are amended, claims 3-4, 12-13, and 17 are original, claims 19 and 20 are new.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 9, 16, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 7 and 16 “more on the rod end side than an upper side” is unclear. Applicant appears to be attempting to claim the incline of the cap where the lower end protrudes furthest outward, however this phrasing is unclear and appears to possibly be a result of a direct translation.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 5337507 A) to Oyama in view of (US 20140173967 A1) to Iwata.
In regards to claim 1, Oyama teaches a fishing rod having a rod blank which is configured to be attached to a fishing reel on a lower side, comprising: the rod blank including a main portion (Oyama; 10) and a rear grip portion (Oyama; 66), the rear grip portion being hollow so as to have an inner surface and an outer surface (Oyama; see FIGs below where 66 is hollow, creating an open space therein for 10 to pass through, an inner surface in contact with 10 and an outer surface for a user to grip)
(Oyama; see annotated FIG 11 below, O1 and O2) which is located radially outward and higher relative to an outer perimeter of the main portion (Oyama; 10, see FIG 11), the corner portion being farther from a center of the main portion in a radial direction than a lowermost point of the rear grip portion in a transverse sectional view (Oyama; see annotated FIG 11 below; where the radius to the corner portion or the virtual circle is greater than the radius from the center to the lowermost point of the rear grip).  

    PNG
    media_image1.png
    229
    424
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    229
    424
    media_image2.png
    Greyscale

	Oyama fails to explicitly teach where the rear grip portion is continuous to a rod end side of the main portion, and where the inner surface defines a same cross section shape as the outer surface.
	Iwata teaches where the rear grip portion is continuous to a rod end side of the main portion, (Iwata; see FIG 2 where main portion 30 is continuous with 32 by 31) and where the inner surface defines a same cross section shape as the outer surface (Iwata; [0052] forms a hollow rod body, [0043] where the mandrel is removed, see FIGs 6-9 and 11 where the main body is hollow once the mandrel 60 is removed, the outer surface and the inner surface defining the same cross section shape).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the main portion and rear grip portion of Oyama continuous and for the outer and inner surface to define a same cross sectional shape as taught by Iwata. The continuity is advantageous because it allows for a smooth transition between the main portion and grip portion for a user to handle the rod at different distances from the reel as necessary, and making the inner surface and outer surface define the same cross sectional shape is advantageous because it removes excess material to lighten the rod as well as simplifies the method for manufacturing since the outer surface and inner surface have the same shape. 
	
In regards to claim 2, Oyama as modified by Iwata teach the fishing rod according to claim 1, wherein the corner portion includes at least a first corner and a second corner (Oyama; O1 and O2), and an upper surface (Oyama; 78) which is on an upper side of a circumference between the first corner and the second corner (Oyama; see FIG 11), and a lower surface (Oyama; surface opposing 78) which is on a lower side of the circumference between the first corner and the second corner (Oyama; see FIG 11), and the upper surface has a radius of curvature that is different than a radius of curvature of the lower surface in the transverse sectional view (Oyama; see FIG 11, where the upper surface 78 has a different radius of curvature than the much smaller radius of curvature made by the opposing side). 

In regards to claim 3, Oyama as modified by Iawata teach the fishing rod according to claim 2, wherein the radius of curvature of the upper surface (Oyama; 78) in the circumferential direction is larger (Oyama; the radius of curvature would be infinite) than the radius of curvature of the lower surface (Oyama; surface opposite 78) in the circumferential direction (Oyama; the radius of curvature of the surface opposite 78 is much smaller, which gives it a distinct curve).  

In regards to claim 4, Oyama as modified by Iwata teach the fishing rod according to claim 3, wherein the radius of curvature of the upper surface (Oyama; radius of curvature of 78 being infinite) in the circumferential direction is larger than the radius of a virtual circle (Oyama; circle drawn below) passing the first corner and the second corner, with the center of the main portion as a center of the virtual circle (Oyama; see FIG 11 below, where the radius of the circle is smaller than the radius of curvature of side 78).  

    PNG
    media_image1.png
    229
    424
    media_image1.png
    Greyscale

In regards to claim 5, Oyama as modified by Iwata teach the fishing rod according to claim 1, wherein an end surface of the rod blank on the rod end side is inclined (Oyama; furthest left surface in FIG 7) so that a lower side extends more towards the rod end side than an upper side (Oyama; see FIG 7 where the end surface is inclined so that the bottom side of the incline extends more towards the left than the upper side of the incline).

In regards to claim 10, Oyama teaches a fishing rod having a rod blank which is configured to be attached to a fishing reel on an upper side, comprising: the rod blank including a main portion (Oyama; 10) and a rear grip portion (Oyama; 66) the rear grip portion being hollow so as to have an inner surface and an outer surface (Oyama; see FIGs below where 66 is hollow, creating an open space therein for 10 to pass through, an inner surface in contact with 10 and an outer surface for a user to grip)
and the rear grip portion including a corner portion (Oyama; see annotated FIG 11 below, O1 and O2) which is located higher than an outer perimeter of the main portion (Oyama; 10, see FIG 11), the corner portion being farther apart from a center of the main portion in a radial direction than a lowermost point of the rear grip portion in a transverse sectional view (Oyama; see annotated FIG 11 below; where the radius to the corner portion or the virtual circle is greater than the radius from the center to the lowermost point of the rear grip).  

    PNG
    media_image1.png
    229
    424
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    229
    424
    media_image2.png
    Greyscale

Oyama fails to explicitly teach where the rear grip portion is continuous to a rod end side of the main portion, and where the inner surface defines a same cross section shape as the outer surface.
Iwata teaches where the rear grip portion is continuous to a rod end side of the main portion (Iwata; see FIG 2 where main portion 30 is continuous with 32 by 31) and where the (Iwata; [0052] forms a hollow rod body, [0043] where the mandrel is removed, see FIGs 6-9 and 11 where the main body is hollow once the mandrel 60 is removed, the outer surface and the inner surface defining the same cross section shape).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the main portion and rear grip portion of Oyama continuous and for the outer and inner surface to define a same cross sectional shape as taught by Iwata. The continuity is advantageous because it allows for a smooth transition between the main portion and grip portion for a user to handle the rod at different distances from the reel as necessary and making the inner surface and outer surface define the same cross sectional shape is advantageous because it removes excess material to lighten the rod as well as simplifies the method for manufacturing since the outer surface and inner surface have the same shape.

In regards to claim 11, Oyama as modified by Iwata teach the fishing rod according to claim 10, wherein the corner portion includes at least a first corner and a second corner (Oyama; O1 and O2), and an upper surface (Oyama; 78) which is on an upper side of a circumference between the first corner and the second corner (Oyama; see FIG 11), and a lower surface (Oyama; surface opposing 78) which is on a lower side of the circumference between the first corner and the second corner (Oyama; see FIG 11), and the upper surface has a radius of curvature that is different than a radius of curvature of the lower surface in the transverse sectional view (Oyama; see FIG 11, where the upper surface 78 has a different radius of curvature than the much smaller radius of curvature made by the opposing side).  

In regards to claim 12, Oyama as modified by Iwata teach the fishing rod according to claim 11, wherein the radius of curvature of the upper surface (Oyama; 78) in the circumferential direction is larger (Oyama; the radius of curvature would be infinite) than the radius of curvature of the lower surface (Oyama; surface opposite 78) in the circumferential direction (Oyama; the radius of curvature of the surface opposite 78 is much smaller, which gives it a distinct curve).  

In regards to claim 13, Oyama as modified by Iwata teach the fishing rod according to claim 11, wherein the radius of curvature of the upper surface (Oyama; 78) in the circumferential direction is larger (Oyama; the radius of curvature would be infinite) than the radius of a virtual circle (Oyama; circle drawn below) passing the first corner and the second corner, with the center of the main portion as a center of the virtual circle (Oyama; see FIG 11 below, where the radius of the circle is smaller than the radius of curvature of side 78).  

    PNG
    media_image1.png
    229
    424
    media_image1.png
    Greyscale

In regards to claim 14, Oyama as modified by Iwata teach the fishing rod according to claim 10, wherein an end surface of the rod blank on the rod end side is inclined (Oyama; furthest left surface in FIG 7) so that a lower side extends more toward the rod end side than an upper side (Oyama; see FIG 7 where the end surface is inclined so that the bottom side of the incline extends more towards the left than the upper side of the incline).

Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 5337507 A) to Oyama as modified by (US 20140173967 A1) to Iwata as applied to claims 1 and 10 above, in further view of (US 5396727 A) to Furuya.
In regards to claim 6 as best understood, Oyama as modified by Iwata teach the fishing rod according to claim 1, but fails to explicitly teach wherein the rear grip portion has an upper side which is disposed at a larger distance from a center line of the main portion than a lower side, at least in a portion at the rod end side. 
Furuya teaches wherein the rear grip portion has an upper side which is disposed at a larger distance from a center line of the main portion than a lower side, at least in a portion at the rod end side.  (Furuya; see FIG 4 where the height H1 from the center to the top of 12a is greater than the height from the center to the bottom of 12b).

    PNG
    media_image3.png
    229
    254
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Oyama as modified by Iwata such that the expansion portion is greater towards an upper side and lower towards a lower side, as taught by Furuya. This configuration is advantageous because it provides more support for an upper end of the device for a user’s hand to grip.

In regards to claim 15 as best understood, Oyama as modified by Iwata teach the fishing rod according to claim 10, but fail to explicitly teach wherein the rear grip portion has an upper 
Furuya teaches wherein the rear grip portion has an upper side which is disposed at a larger distance from a center line of the main portion than a lower side, at least in a portion at the rod end side (Furuya; see FIG 4 where the height H1 from the center to the top of 12a is greater than the height from the center to the bottom of 12b).

    PNG
    media_image3.png
    229
    254
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Oyama as modified by Iwata such that the expansion portion is greater towards an upper side and lower towards a lower side, as taught by Furuya. This configuration is advantageous because it provides more support for an upper end of the device for a user’s hand to grip.

Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 5337507 A) to Oyama as modified by (US 20140173967 A1) to Iwata as applied to claims 1 and 10 above, in further view of (US 4578890 A) to Childre.
In regards to claim 7, Oyama as modified by Iwata teach the fishing rod according to claim 1, but fail to explicitly teach further comprising an end cap attached to an end portion of the rod blank at the rod end side, and an end surface of the end cap is inclined so that the lower side is more on the rod end side than an upper side.
(Childre; 13) attached to an end portion of the rod blank at the rod end side (Childre; see FIG 5), and an end surface of the end cap is inclined so that the lower side is more on the rod end side than an upper side (Childre; when the rod in FIG 5 is flipped, the cap matches the shape of Oyama such that the incline increases from the lower side to the upper side).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Oyama as modified by Iwata to have an end cap such as the one taught by Childre. The motivation for this modification would be to provide extra support and to increase the durability of the rod at the far end to decrease wear and tear on the handle portion when holding the rod against the body or against other surfaces and also to provide a surface which may stably rest against the ground when the rod is leaned at an angle to the ground against a support structure such as a pier railing.

In regards to claim 16, Oyama as modified by Iwata teach the fishing rod according to claim 10, but fail to explicitly teach further comprising an end cap attached to an end portion of the rod blank at the rod end side, and an end surface of the end cap is inclined so that the lower side is more on the rod end side than an upper side.
Childre teaches an end cap (Childre; 13) attached to an end portion of the rod blank at the rod end side (Childre; see FIG 5), and an end surface of the end cap is inclined so that the lower side is more on the rod end side than an upper side (Childre; when the rod in FIG 5 is flipped, the cap matches the shape of Oyama such that the incline increases from the lower side to the upper side).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Oyama as modified by Iwata to have an end cap such as the one taught by Childre. The motivation for this modification would be to .

Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 5337507 A) to Oyama as modified by (US 20140173967 A1) to Iwata and (US 4578890 A) to Childre as applied claim 7 and 16 above, in further view of (US 3522674 A) to Hardesty.
In regards to claim 8 as best understood, Oyama as modified by Iwata and Childre teach the fishing rod according to claim 7, but fail to explicitly teach wherein the end cap has a guard wall which projects to the rod end side at least in a lower portion of a periphery of the end surface of the end cap, and a projection amount of the guard wall gradually increases towards the lower side.
Hardesty teaches the end cap (Hardesty; 15) has a guard wall (Hardesty; H1) which projects to the rod end side at least in a lower portion of a periphery of the end surface of the end cap (Hardesty; at H2), and a projection amount of the guard wall gradually increases towards the lower side (Hardesty; see annotated FIG below where at H2, there is a decline which allows the guard wall to gradually increase towards the lower side).

    PNG
    media_image4.png
    343
    458
    media_image4.png
    Greyscale



In regards to claim 17, Oyama as modified by Iwata and Childre teach the fishing rod according to claim 16, but fail to explicitly teach wherein the end cap has a guard wall which projects to the rod end side at least in a lower portion of a periphery of the end surface of the end cap, and a projection amount of the guard wall gradually increases towards the lower side.  
Hardesty teaches the end cap (Hardesty; 15) has a guard wall (Hardesty; H1) which projects to the rod end side at least in a lower portion of a periphery of the end surface of the end cap (Hardesty; at H2), and a projection amount of the guard wall gradually increases towards the lower side (Hardesty; see annotated FIG below where at H2, there is a decline which allows the guard wall to gradually increase towards the lower side).

    PNG
    media_image4.png
    343
    458
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Oyama as modified by Iwata and Childre .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 5337507 A) to Oyama as modified by (US 20140173967 A1) to Iwata, (US 4578890 A) to Childre, and (US 3522674 A) to Hardesty as applied claim 8 above, in further view of (US 5535539 A) to Vetre.
In regards to claim 9, Oyama as modified by Iawata, Childre, and Hardesty teach the fishing rod according to claim 8, but fail to explicitly teach wherein the end cap has a cylinder part which is inserted into the rod blank, and a front end surface of the cylinder part is inclined so that the lower side extends farther in a direction of the rod end side than the upper side extends.  
Vetre teaches the end cap (Vetre; 28) has a cylinder part (Vetre; 26) which is inserted into the rod blank (Vetre; see FIG 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Oyama as modified by Iwata, Childre, and Hardesty such that the end cap utilizes a cylindrical part to insert into the rod blank. The motivation for doing so would be to provide a way to secure the cap to the end of the rod while simultaneously protecting the connection from possible degradation or damage.
Oyama as modified by Iwata, Childre, Hardesty, and Vetre fail to explicitly teach a front end surface of the cylinder part is inclined so that the lower side extends farther in a direction of the rod end side than the upper side extends.
However, it would have been an obvious matter of design choice to make the cylinder portion of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of In re Dailey et al., 149 USPQ 47. In this case, the shape of the end rod of Oyama as well as the cap itself as taught by Childre has a slanted profile, and it would therefore be advantageous for a user to likewise design the connection to the rod to have this incline. This reduces the need for excess material by having a consistent length of material between the end of the cap and the end of the cylindrical portion, provides support around the perimeter of the cap, and would also be advantageous for helping a user connect the cap to the rod blank in the intended manner.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 5337507 A) to Oyama as modified by (US 20140173967 A1) to Iwata and (US 4578890 A) to Childre as applied claim 16 above, in further view of (US 5535539 A) to Vetre.
In regards to claim 18, Oyama as modified by Iwata and Childre teach the fishing rod according to claim 16, but fail to explicitly teach wherein the end cap has a cylinder part which is inserted into the rod blank, and a front end surface of the cylinder part is inclined so that the lower side is more on the rod end side than the upper side.
Vetre teaches the end cap (Vetre; 28) has a cylinder part (Vetre; 26) which is inserted into the rod blank (Vetre; see FIG 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Oyama as modified by Iwata and Childre such that the end cap utilizes a cylindrical part to insert into the rod blank. The motivation for doing so would be to provide a way to secure the cap to the end of the rod while simultaneously protecting the connection from possible degradation or damage.
Oyama as modified by Iwata, Childre, and Vetre fail to explicitly teach a front end surface of the cylinder part is inclined so that the lower side is more on the rod end side than the upper side.
In re Dailey et al., 149 USPQ 47. In this case, the shape of the end rod of Oyama as well as the cap itself as taught by Childre has a slanted profile, and it would therefore be advantageous for a user to likewise design the connection to the rod to have this incline. This reduces the need for excess material by having a consistent length of material between the end of the cap and the end of the cylindrical portion, provides support around the perimeter of the cap, and would also be advantageous for helping a user connect the cap to the rod blank in the intended manner.

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 5337507 A) to Oyama as modified by (US 20140173967 A1) to Iwata as applied claims 1 and 10 above, in further view of (US 4962608 A) to Loomis.
In regards to claims 19 and 20, Oyama as modified by Iwata teach the fishing rod according to claims 1 and 10 respectively, wherein the corner portion includes a corner and an upper surface (Oyama; see FIG11, Corners at O1, O2 and an upper surface at 78), but fails to explicitly teach the upper surface being arcuate, and a radius of curvature of the upper surface in the circumferential direction is larger than a radius of a virtual circle passing the corner, with the center of the main portion as a center of the virtual circle.
Loomis teaches the upper surface being arcuate (Loomis; see surface 40 which is curved between two corners made by the intersections between 40, 44), and a radius of curvature of the upper surface in the circumferential direction is larger than a radius of a virtual circle passing the corner (Loomis; see annotated FIG 4 below, where the virtual circle’s radius would be smaller due to the arcuate surface 40 having a much larger radius of curvature), with the center of the main portion as a center of the virtual circle.

    PNG
    media_image5.png
    431
    463
    media_image5.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the upper surface of Oyama as modified by Iwata such that it is arcuate, like the handle portion of Loomis. The motivation for doing so would be to provide a slightly curved upper surface that would be easier for a user’s hand to grip around.
Response to Arguments
Applicant's arguments filed 02/25/2022 have been fully considered but they are not persuasive. 
Applicant argues that, in regard to the amended claim language, “the rear hand-held portion 66 [of Oyama] is not hollow, and therefore does not have an inner surface and an outer surface, the inner surface defining the same cross section shape as the outer surface”. 
Examiner respectfully disagrees. In the current combination of references, Oyama’s hand-held portion 66 is hollow, since it has an empty interior space by which rod 10 is fitted through. 66 has an inner surface and an outer surface, the inner surface of 66 contacting 10 and the outer surface of 66 providing a surface for a user to grip the hand held portion.


In regards to the new claims 19 and 20, examiner has cited Loomis to teach these limitations. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023. The examiner can normally be reached Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.T./Examiner, Art Unit 3647                                                                                                                                                                                                        /DARREN W ARK/Primary Examiner, Art Unit 3647